      Case 2:17-cv-00421-NVW Document 119 Filed 11/19/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Colocation America Incorporated, et al.,         NO. CV-17-00421-PHX-NVW
10                 Plaintiffs,                       JUDGMENT ON ATTORNEY FEES
11   v.
12   Mitel Networks Corporation,
13                 Defendant.
14
15          Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.
17          IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order filed
18   November 19, 2018, judgment is entered in favor of defendant and against plaintiff in the
19   amount of $ 383,580.50, plus interest thereon at the rate of 2.73% per annum from the
20   date of judgment until paid.
21
                                                Brian D. Karth
22                                              District Court Executive/Clerk of Court
23
     November 19, 2018
24                                              s/ Rebecca Kobza
                                        By      Deputy Clerk
25
26
27
28
